DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-5, 7-13, and 15-16 remain pending, and are rejected.
Claims 6 and 14 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 4/4/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 4/4/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claimed solution provides technical improvements. The problems is described as a telecommunications provider incurring high management costs and logistical overhead due to the numerous tasks related to provision of products/services, invoicing, reimbursing third party providers, etc. The claimed solution provides a reseller exchange system that allows the telecommunications provider to assemble a bundle of products/services from one or more third party providers to present to customers. Such a system is asserted to provide an extensive range of products/services without incurring management and logistical overheads. The Applicant argues that the look-up tables are an essential technical basis of the claimed solution as they include variables which are configured as part of the agreements, and used to determine products/services to be offered to customers. 
Examiner respectfully disagrees. The described problem and solution are not technical problems, but problems of commercial activity. High management costs and logistical overhead due to numerous tasks related to provision of products/services, invoicing, reimbursing third party providers, etc. are not related to any technology and are wholly under commercial activity. The solution of assembling a bundle of products/services from one or more third party providers is also unrelated to any technology, and is directed wholly to commercial activity. The look-up tables merely present a data structure to store the agreement data so that the abstract idea may be performed on a computing device over a network. Furthermore, there are no improvements or changes to look-up tables. Look-up tables are a known database structure, and the invention only claims a mapping of the agreement details with the look-up tables. How a look-up table functions does not change, and the claims only recite a manner of organization for this particular application. This is unlike in Enfish that provided a specific improvement to the way computers operate, such as by providing a specific type of data structure that operated differently than conventional databases, and improved the way a computer stores and retrieves data in memory.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 4/4/2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are not persuasive.
Notably, Applicant argues that the reference of Chug (US 20090182606 A1) is not comparable to the claimed solution as the claimed solution is directed to a reseller exchange system that allows a telecommunications provider act as a reseller by selling products/services of one or more third parties to its current customer, whereas Chug is directed to a system for evaluating supplier performance against a contract. Further arguments are made that the look-up tables in Chug only provide a generalized view and do not function the same as claimed.
Examiner respectfully disagrees. The references of Meyer and Hendricks disclose the details of catalog details from third party providers, databases of customer accounts and services, selecting offers to present to the customer based on their current contract, etc. However, Meyer and Hendrick to not explicitly disclose a look-up table. The Chug references teaches contract management, including look-up tables that store contract terms, which would map the details of the contracts (agreements) between the customers and third party providers (as disclosed in the primary reference). While Chug is not directed to a reseller system, the management and storage of contracts, even if it is for a different application, is still storage of agreements for a reseller. 
In view of the above, the rejection under 35 U.S.C. 103 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-5 and 7-8 are directed to a system, which is an apparatus. Claims 9-13 and 15-16 are directed to a method, which is a process. Therefore claims 1-18 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of providing customers with a catalog of products/services and billing them:
a product/service catalog configured to include one or more products/services of one or more third party providers;
one or more agreements between a telecommunications provider and at least one of one or more customers and/or the one or more third party providers;
one or more agreements between the telecommunications provider and the one or more third party providers, 
customize billing details of the one or more products/services to be marketed to the one or more customers using both the first agreement details of the one or more agreements between the telecommunications provider and the one or more customers stored in the one or more first look-up tables and the second agreement details of the one or more agreements between the telecommunications provider and the one or more third party provider stored in the one or more second look-up tables;
display a select product/service to a select customer based on both the first agreement details of the one or more agreements between the telecommunications provider and the one or more customers stored in the one or more first look-up tables and the second agreement details of the one or more agreements between the telecommunications provider and the one or more third party providers stored in the one or more second look-up tables;
provide the one or more products/services of the one or more third party providers to the one or more customer of the telecommunication provider; and
provide the one or more products/services with different pricing and/or service level guarantees to different customers based on both the first agreement details of the one or more agreements between the telecommunications provider and the one or more customer stored in the one or more first look-up tables and the second agreement details of the one or more agreements between the telecommunications provider and the one or more third party providers stored in the one or more second look-up tables.

The recited limitations above set forth the process for a system of providing a catalog of products/services and billing customers for the products/services. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 


Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite the following additional limitations:
a processor coupled to a memory, the processor configured to communicate over a network with disparately located one or more clients, the processor configured to execute the following computer-executable instructions stored in the memory;
an enrollment module;
a configuration module;
one or more first look-up tables mapping first agreement details;
one or more second look-up tables mapping second agreement details of one or more agreements;
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
 Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the claims disclose a processor coupled with a memory that can communicate over a network, a database, and a configuration module, the components are merely generic computing components to implement the abstract idea on a computer environment. As disclosed in paragraphs [0048-0057] and Figure 2, any technology used in the claims are generic computer components, such as any conventional processor (specification: [0050]), memory, communication interface, etc. There is no disclosure that shows the device in the claim is any particular machine or integral to the claims. The generic nature of the components show that any use of the technology is only to provide a general link to a technical environment, so the abstract idea is performable on a computer. Therefore, the claims fail to integrate the abstract idea into a practical application, and are directed to the abstract idea. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 1 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (include one or more products/services…, etc.), performing repetitive calculations (customize billing details…, etc.), and storing and retrieving information in memory (include one or more agreements…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 9 (method), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claim 9 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claim 9 is rejected for at least similar rationale as discussed above.

Dependent claims 2-5, 7-8, 10-13, and 15-16 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for providing a catalog of products/services and billing for the products/services. Thus, each of claims 2-6, 7-8, 10-13, and 15-16 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-5, 7-8, 10-13, and 15-16 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable by Meyer (US 20120202449 A1) in view of Hendricks (US 8,588,395 B2), and in further view of Chug (US 20090182606 A1).

Regarding Claim 1: Meyer discloses a system comprising:
a processor coupled to a memory, the processor configured to communicate over a network with disparately located one or more clients, the processor configured to execute the following computer-executable instructions stored in the memory; Meyer discloses a platform that communicates with a plurality of tenant devices through a network (Meyer: [0027]; see also: [0049]; Fig. 17, #957,959).
a product/service catalog configured to include one or more products/services of one or more third party providers; Meyer discloses displaying a catalog for customers to view product offerings of third party service providers (Meyer: [0028]; see also: [0039]; [0057]; [0074-0078]; Table 1; [0085]; Fig. 1, #133).
one or more agreements between a telecommunications provider and one or more customers; Meyer discloses databases of customer accounts and can manage customer information and current services (Meyer: [0042]; see also: [0054]; [0060]; Fig. 1, #135).
a configuration module configured to customize billing details of the one or more products/services to be marketed to the one or more customers using the one or more agreements between the telecommunications provider and the one or more customers; Meyer discloses an engine to make up a customer’s invoice based on customer price plans and the products and services relevant to the user (Meyer: [0067-0072]; see also: [0053]; [0056]; [0060]).

Meyer does not explicitly teach a system comprising:
one or more first look-up tables mapping first agreement details;
one or more second look-up tables mapping second agreement details of one or more agreements between the telecommunications provider and the one or more third party providers, the first and second agreement details mapped by the one or more first and second look-up tables comprising variables which are configured as a part of the one or more agreements between the telecommunications provider and the one or more customer and the one or more agreements between the telecommunications provider and the one or more third party providers;
wherein, the reseller exchange system is configured to display a select product/service to a select customer based on both the first agreement details of the one or more agreements between the telecommunications provider and the one or more customers and the second agreement details of the one or more agreements between the telecommunications provider and the one or more third party providers;
wherein, the reseller exchange system is configured to provide the one or more products/services of the one or more third party providers to the one or more customer of the telecommunication provider; and
wherein, the reseller exchange system is configured to provide the one or more products/services with different pricing and/or service level guarantees to different customers based on both the first agreement details of the one or more agreements between the telecommunications provider and the one or more customers and the second agreement details of the one or more agreements between the telecommunications provider and the one or more third party providers.
Notably, however, Meyer does disclose displaying products offerings of third party service providers (Meyer: [0028]) and containing customer account and subscription data (Meyer: Table 1).
To that accord, Hendricks does teach a system comprising:
wherein, the reseller exchange system is configured to display a select product/service to a select customer based on both the first agreement details of the one or more agreements between the telecommunications provider and the one or more customers and the second agreement details of the one or more agreements between the telecommunications provider and the one or more third party providers; Hendricks teaches selecting offers to display to the customer, such as service upgrade offers for a service the customer is currently subscribed to (i.e. agreement) (Hendricks: col. 7, ln. 6-27).
wherein, the reseller exchange system is configured to provide the one or more products/services of the one or more third party providers to the one or more customer of the telecommunication provider; Hendricks teaches presenting the selected offers to the customer (Hendricks: col. 7, ln. 26-35).
wherein, the reseller exchange system is configured to provide the one or more products/services with different pricing and/or service level guarantees to different customers based on both the first agreement details of the one or more agreements between the telecommunications provider and the one or more customers and the second agreement details of the one or more agreements between the telecommunications provider and the one or more third party providers. Hendricks teaches offering discounts for the high level service package based on the customer being currently subscribed to a service (Hendricks: col. 7, ln. 15-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the selecting and providing of products/services based on agreement information and providing different pricing based on the agreement to the invention of Meyer. One of ordinary skill in the art would have been motivated to do so in order to upsell products for maximum additional revenue by using specific customer account information (Hendricks: col. 1, ln. 29-39).

Meyer in view of Hendricks does not explicitly teach a system comprising:
one or more first look-up tables mapping first agreement details;
one or more second look-up tables mapping second agreement details of one or more agreements between the telecommunications provider and the one or more third party providers, the first and second agreement details mapped by the one or more first and second look-up tables comprising variables which are configured as a part of the one or more agreements between the telecommunications provider and the one or more customer and the one or more agreements between the telecommunications provider and the one or more third party providers;
Notably, however, Meyer does disclose displaying products offerings of third party service providers (Meyer: [0028]) and containing customer account and subscription data in a database (Meyer: Table 1).
To that accord, Chug does teach a system comprising:
one or more first look-up tables mapping first agreement details;
one or more second look-up tables mapping second agreement details of one or more agreements between the telecommunications provider and the one or more third party providers, the first and second agreement details mapped by the one or more first and second look-up tables comprising variables which are configured as a part of the one or more agreements between the telecommunications provider and the one or more customer and the one or more agreements between the telecommunications provider and the one or more third party providers; 
Chug teaches a contract database storing contract terms, the databases being organized in any suitable manner, including lookup tables, and employing any number of databases (Chug: [0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the storing of agreements and details in lookup tables to the invention of Meyer. One of ordinary skill in the art would have been motivated to do so in order to employ a consistent and repeatable contract procedure (Chug: [0002]).

Regarding Claim 2: Meyer in view of Hendricks, and in further view of Chug discloses the limitations of claim 1 above.
Meyer does not explicitly teach check discounts offered to the customer and calculate a special price for the one or more products/services based on the one or more agreements. 
Notably, however, Meyer does disclose data containing customer account and subscription data (Meyer: Table 1).
To that accord, Hendricks does teach check discounts offered to the customer and calculate a special price for the one or more products/services based on the one or more agreements. Hendricks teaches offering discounts for the high level service package based on the customer being currently subscribed to a service (Hendricks: col. 7, ln. 15-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the checking for discounts and a special price based on the agreement to the invention of Meyer. One of ordinary skill in the art would have been motivated to do so in order to upsell products for maximum additional revenue by using specific customer account information (Hendricks: col. 1, ln. 29-39).

Regarding Claim 3: Meyer in view of Hendricks, and in further view of Chug discloses the limitations of claim 1 above.
Meyer further discloses wherein the configuration module is configured to manage details of the products/services including details that are visible to the one or more customer(s) and details that are for internal reference. Meyer discloses providing details of the products, such as pricing, and centralizing information that can be used to dynamically calculate discounts for customers based on their profiles and usages (Meyer: [0069]; see also: [0056]; [0079]; [0086]).
Regarding Claim 4: Meyer in view of Hendricks, and in further view of Chug discloses the limitations of claim 1 above.
Meyer further discloses wherein the configuration module is configured to override standard pricing on any individual transaction. Meyer discloses dynamically calculating eligibility for discounts based on customer profiles and usage volumes, and applying other promotions (Meyer: [0069]; see also: [0056]; [0078]).

Regarding Claim 5: Meyer in view of Hendricks, and in further view of Chug discloses the limitations of claim 1 above.
Meyer further discloses wherein the reseller exchange system is configured to allow the telecommunications provider to assemble a bundle of the one or more products/services of the one or more third party providers, and present said bundle of products/services as a single product/service to the customer. Meyer discloses bundling products across different business lines into new packages (Meyer: [0078]; see also: [0057]; [0074]).

Regarding Claim 7: Meyer in view of Hendricks, and in further view of Chug discloses the limitations of claim 1 above.
Meyer further discloses a billing configuration module configured to add a charge for any product for any product or service procured by the telecommunications provider’s customer(s) to a customer’s regular bill. Meyer discloses calculating charges for a multiple of products and services of the customer on a consolidated bill or separately (Meyer: [0068]).

Regarding Claim 8: Meyer in view of Hendricks, and in further view of Chug discloses the limitations of claim 1 above.
Meyer further discloses a billing configuration module to communicate with a telecommunications provider’s accounts payable system to accurately pay the one or more third party providers. Meyer discloses the engine handling third party billing to support the needs of distribution partners and revenue sharing (Meyer: [0072]; see also: [0106]; Fig. 1, #123).
Regarding Claim 9: Claim 9 recites substantially similar limitations as claim 1. Therefore, claim 9 is rejected under the same rationale as claim 1 above.

Regarding Claim 10: Claim 10 recites substantially similar limitations as claim 2. Therefore, claim 10 is rejected under the same rationale as claim 2 above.

Regarding Claim 11: Claim 11 recites substantially similar limitations as claim 3. Therefore, claim 11 is rejected under the same rationale as claim 3 above.

Regarding Claim 12: Claim 12 recites substantially similar limitations as claim 4. Therefore, claim 12 is rejected under the same rationale as claim 4 above.

Regarding Claim 13: Claim 13 recites substantially similar limitations as claim 5. Therefore, claim 13 is rejected under the same rationale as claim 5 above.

Regarding Claim 15: Claim 15 recites substantially similar limitations as claim 7. Therefore, claim 15 is rejected under the same rationale as claim 7 above.

Regarding Claim 16: Claim 16 recites substantially similar limitations as claim 8. Therefore, claim 16 is rejected under the same rationale as claim 8 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625   

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625